Exhibit 24 (Form of Power of Attorney) FIVE STAR PRODUCTS, INC. POWER OF ATTORNEY FORM S-8 KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints John C. Belknap and Ira J. Sobotko, or either of them, as their attorney-in-fact, with power of substitution, for him or her in any and all capacities, to sign this Registration Statement on Form S-8 of Five Star Products, Inc. registering shares of common stock of Five Star Products, Inc. to be offered pursuant to the Five Star Products, Inc. 2007 Incentive Stock Plan, as amended, and any and all amendments (whether pre- or post-effective) to this Registration Statement and to file the same with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that said attorney-in-fact, or his substitute or substitutes, may do or cause to be done by virtue thereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Capacity Date /s/ Harvey P. Eisen Director January 29, 2008 Harvey P. Eisen /s/ John C. Belknap President and Director January 29, 2008 John C. Belknap /s/ Ira J. Sobotko Senior Vice President, Finance, January 29, 2008 Ira J. Sobotko Secretary and Treasurer of the Company (Principal Financial and Accounting Officer) /s/ Carll Tucker Director January 29, 2008 Carll Tucker /s/ S. Leslie Flegel Chairman of the Board and January 29, 2008 S. Leslie Flegel Director (Principal Executive Officer) /s/ Bruce Sherman Director January 29, 2008 Bruce Sherman
